Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities. In [0148], an opening parenthesis is missing for “...false)”. In [0251], it appears that “Third row” has to be “First row”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention


Claims 6 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claim 6 recites “closeness is measured by at least one of:  the amount of missing explicit facts, and the weights of the missing explicit facts or their corresponding properties.” However, the disclosure does not provide adequate detail to measure the closeness between subjects and rules based on amount of missing explicit facts. Because the limitation is an alternative limitation, the weights are not considered as the “amount of missing explicit facts”. Therefore, it is also not clear how the weights of missing explicit facts or their corresponding properties are used to measure closeness.  The specification does not provide a definition of weights, specify how the weights are different from the amount, and explain how closeness can be measured using the specified weights. For the reason described above, the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim 7 is dependent from claim 6.  Claim 7 is also rejected because it fails to cure the deficiencies of the claim that is depends from.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rule results and the property". There is insufficient antecedent basis for “the rule results” in the claim.  
Dependent claims 2-20 are also rejected because they fail to cure the deficiencies of their independent claim 1.
Claim 2 recites “interpreting the search result for predicting reasoning results of inferred facts/produced properties”. It is not clear how to interpret the forward slash (“/”) (e.g. whether it is used in replacement of a connecting word ‘and’, ,‘or’, or both, and where the phrase “produced properties” is connected to)
Claim 4
Claim 8 recites “interpreting the search result for explaining reasoning results of inferred facts/produced properties”. It is not clear how to interpret the forward slash (“/”)
Claim 14 recites “enabling interpreting the search result for predicting reasoning results of inferred facts/produced properties”. It is not clear how to interpret the forward slash (“/”)
Claim 16 recites “values that indicate the required facts that make the rule that infers a property of interest to match for a subject”. It is not clear how values that indicate the required facts that make the rule that infers a property of interest to match for a subject would be created. clarification of the meaning of this limitation is required.
Claim 19 recites “check/evaluate”. It is not clear how to interpret the forward slash (“/”)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall 
Step 1
According to the first part of the analysis, in the instant case, claims 1-19 are directed to a method; claims 19 is directed to a non-transitory computer-readable data storage media comprising computer instructions; Thus, these claims fall within one of the four statutory categories. However, Claim 21-22 are rejected under 35 U.S.C. 101 
Regarding claim 21, the claim does not fall within at least one of the four categories of patent eligible subject matter, specifically a machine, because it does not recite any computer hardware. Database and GUI is software, and module according to [0106] is also software. Therefore, the claim is interpreted as a system of software only.
Regarding claim 22, the claim recites the system of claim 21, further comprising an explanatory interface. An explanatory interface is software. Therefore, the claim is interpreted as a system of software only.
Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.
Regarding claim 1, the claim recites the following abstract idea. “the algorithm combining the presentations of the data structure by matching the rules against the properties of the subjects,” (Under the broadest reasonable interpretation, combining the presentations of the data structure by matching the rules against the properties of the subjects can be performed in the human mind; therefore, this is a mental process. see MPEP 2106.04(a)(2)(III)) and “interpreting the search result on the basis of the property values.” (This is a mental process of data analysis that includes interpreting the search result on the basis of the property values.)
Regarding claim 2, the claim recites the following abstract idea. “enabling interpreting the search result for predicting reasoning results of inferred facts/produced properties” (This is a mental process of data analysis that includes interpreting the search result for predicting results of inferred facts.)
Regarding claim 3, the claim recites the following abstract idea. “wherein one or more missing explicit fact is interpreted as an additional fact(s), which, when inserted in the data structure, triggers one or more rules thereof” (This is a mental process of data analysis that includes interpreting one or more missing explicit as an additional fact. The triggering of the rule is an intended result of the missing fact being stored in the data structure.)
Regarding claim 4, the claim recites the following abstract idea. “wherein the search result is interpreted to predict required facts that produces a given property / infers a fact for one or more subjects” (This is a mental process of data analysis that includes interpreting the search result to predict required facts. Inferring a fact for one or more subjects is an intended result.)
Regarding claim 6, the claim recites the following abstract idea. “wherein the subjects and rules that are closest to trigger is found by means of the missing explicit facts making a given rule to trigger” (This is a mental process of data analysis that includes finding the subjects and rules that are closest to trigger by means of the missing explicit facts. Making a given rule to trigger is an intended result.)
This is a mathematical calculation that calculates differences or similarities between data points)
Regarding claim 8, the claim recites the following abstract idea. “enabling interpreting the search result for explaining reasoning results of inferred facts/produced properties” (This is a mental process of data analysis that includes interpreting the search result for explaining reasoning results of inferred facts/produced properties.)
Regarding claim 9, the claim recites the following abstract idea. “wherein the search result is interpreted to determine if a given property for one or more subjects is true and can thus be inferred from explicit facts and satisfy the satisfiability formula” (This is a mental process of data analysis that includes determining if a given property for subjects is true, and can be inferred from explicit facts and satisfy the satisfiability formula)
Regarding claim 10, the claim recites the following abstract idea. “wherein the search result is interpreted to find the explicit fact(s) that produced a given inferred property for one or more subjects” (This is a mental process of data analysis that includes interpreting the search result to find the explicit fact(s) that produced a given inferred property for one or more subjects)
Regarding claim 12, the claim recites the following abstract idea. “constructing a satisfiability formula for the presentations of the properties in the form of a satisfiability matrix with rows for This is a mental process of data analysis that can be practically performed in the human mind. See MPEP 2106.05(g)); and “constructing a search formula for the presentation of the rules in the form of a search matrix from properties and expanded forms of the rules, the expanded rules being presented by rows and the columns by the properties,” (This is a mental process of data analysis that can be practically performed in the human mind. See MPEP 2106.05(g); “obtaining the search result as a resulting data structure in the form of a result matrix by multiplying the satisfiability matrix and the search matrix.” (Under the broadest reasonable interpretation, this claim recites a mathematical calculation that multiplies two matrices to acquire another matrix)
Regarding claim 14, the claim recites the following abstract idea. “the explicit facts and missing facts are given numerical truth values in the satisfiability matrix for enabling interpreting the search result for predicting reasoning results of inferred facts/produced properties and enabling interpreting the search result for explaining reasoning results of inferred facts/produced properties” (This is a mental process of data analysis that includes interpreting the search result for predicting and explaining results of inferred facts after assigning numerical truth values to the satisfiability matrix)
Regarding claim 15, the claim recites the following abstract idea. “interchanging the given numerical truth values of explicit facts and missing facts for interpreting the state of any property for This is a mental process of data analysis that includes interpreting the state of any property for each subject based on the existence of explicit facts indicated by the property values of the cells of the result matrix after interchanging the given numerical truth values of explicit facts and missing facts)
Regarding claim 16, the claim recites the following abstract idea. “interpreting the result matrix by means of values that indicate the required facts that make the rule that infers a property of interest to match for a subject.” (This is a mental process of data analysis that includes interpreting the result matrix by means of values that indicate the required facts that make the rule that infers a property of interest to match for a subject.) 
Regarding claim 20, the claim recites the following abstract idea in the method of claim 1. “the algorithm combining the presentations of the data structure by matching the rules against the properties of the subjects, and interpreting the search result on the basis of the property values.” (This is a mental process of data analysis that includes comparing data and interpreting the result on the basis of the property values.) 
Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all 
Claim 1 recites the following additional elements that do not integrate the exception into a practical application of the exception:
“providing the data model as a data structure with a presentation of property values for subjects, whereby each property value states an explicit fact or a missing fact, and a presentation of rules for the relations of the properties, the rules having been constructed in an expanded form showing separately all combinations of property relations” (This step appears to be directed to mere data gathering, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g)); “obtaining a search result exposing the relations between the rule results and the property values of the subjects, and” (This step appears to be directed to mere data gathering, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g));
Claim 2 recites the following additional elements that do not integrate the exception into a practical application of the exception: “wherein the explicit facts and missing facts have been given numerical truth values” (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h));
Claim 5 recites the following additional elements that do not integrate the exception into a practical application of the exception:   “wherein a required explicit fact to make a given rule to match for a The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h));
Claim 7 recites the following additional elements that do not integrate the exception into a practical application of the exception: “wherein the method further comprises sorting rules and subjects based on how close the rules are to match.” (Sorting is understood to be insignificant extra-solution activity. See MPEP 2106.05(g))
Claim 8 recites the following additional elements that do not integrate the exception into a practical application of the exception: “wherein the explicit facts and missing facts have been given numerical truth values” (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h));
Claim 11 recites the following additional elements that do not integrate the exception into a practical application of the exception: “wherein whereby the facts that made the rule to match for a subject is indicated by the values of the required properties for that rule” (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h));
Claim 13 recites the following additional elements that do not integrate the exception into a practical application of the exception “wherein the multiplication of the satisfiability matrix and the search matrix is followed by concatenation” (Concatenation of data is understood to be insignificant extra-solution activity. See MPEP 2106.05(g))
Claim 17 recites the following additional elements that do not integrate the exception into a practical application of the exception:
“wherein the method further comprises updating the data structure by insertion or deletion of new subjects, rules, and/or facts, whereafter the data model is re-run” (This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f));
Claim 20 recites the following additional elements that do not integrate the exception into a practical application of the exception: “A non-transitory computer-readable data storage media comprising computer instructions which when executed by a processor cause the processor to perform” (This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f)).

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being 
Claim 1 recites the following additional elements that do not amount to significantly more:
“providing the data model as a data structure with a presentation of property values for subjects, whereby each property value states an explicit fact or a missing fact, and a presentation of rules for the relations of the properties, the rules having been constructed in an expanded form showing separately all combinations of property relations” (This step appears to be directed to electronic recordkeeping which is understood to be a well-understood, routine, conventional activity. See MPEP 2106.05(d)); “obtaining a search result exposing the relations between the rule results and the property values of the subjects, and” (This step appears to be directed to mere data gathering, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g));
Claim 2 recites the following additional elements that do not amount to significantly more:
“wherein the explicit facts and missing facts have been given numerical truth values” (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h));
Claim 5 recites the following additional elements that do not amount to significantly more:
“wherein a required explicit fact to make a given rule to match for a subject is indicated by a property value stating the property to be true, and a missing fact is indicated by a property value stating The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h));
Claim 7 recites the following additional elements that do not amount to significantly more:
“wherein the method further comprises sorting rules and subjects based on how close the rules are to match.” (Sorting is understood to be well-understood, routine, conventional activity. See MPEP 2106.05(d))
Claim 8 recites the following additional elements that do not amount to significantly more:
“wherein the explicit facts and missing facts have been given numerical truth values” (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h));
Claim 11 recites the following additional elements that do not integrate the exception into a practical application of the exception: “wherein whereby the facts that made the rule to match for a subject is indicated by the values of the required properties for that rule” (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h));
Claim 13 recites the following additional elements that do not amount to significantly more:
“wherein the multiplication of the satisfiability matrix and the search matrix is followed by concatenation” (Concatenation of data is understood to be insignificant extra-solution activity. See MPEP 2106.05(g))

Claim 17 recites the following additional elements that do not integrate the exception into a practical application of the exception:
“wherein the method further comprises updating the data structure by insertion or deletion of new subjects, rules, and/or facts, whereafter the data model is re-run” (This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f));
Claim 20 recites the following additional elements that do not amount to significantly more:
“A non-transitory computer-readable data storage media comprising computer instructions which when executed by a processor cause the processor to perform” (This limitation appears to be a mere instruction to apply the judicial exception which does not integrate the abstract idea into a practical application. See MPEP 2106.05(f)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-5, 8-12, 15-16, and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gudwin et al.,(Knowledge Processing in Control Systems, IEEE TRANSACTIONS ON KNOWLEDGE AND DATA ENGINEERING, VOL. 8, NO. 1, 1996) hereafter Gudwin. 
Regarding claim 1, Gudwin teaches:
A computer-implemented reasoning method for analyzing inference by using a data model with facts and rules, the data model being used for analyzing rule triggering by means of an algorithm, the method comprising: ([abstract] A real time knowledge processing procedure is proposed for rule-based systems...features of the procedure include...an inference scheme based on matrix operators) 
providing the data model as a data structure with ([abstract] rule base compression and an inference scheme based on matrix operators – note: matrix is the data structure) a presentation of property values for subjects, whereby each property value states an explicit fact or a missing fact, and ([Ch. 3.1] input fact base, has the truth values of terms...This vector has as many elements as the number of terms...by vector x...xk = 1 if the truth value of ek is true, xk = 0 if not, k = 1,...,n – note: 1 and 0 are the property values for subject; input fact bases are the subjects; xk = 1 is the explicit fact and xk = 0 is the missing fact) a presentation of rules for the relations of [Ch.3.2] The syntactic structure of a rule is defined as a word sequence, each being a set of characters such as: if <antecedent> then <consequent> where <antecedent> relates from 1 up to (n - 1) elements of E, and <consequent> corresponds to an element of E) the rules having been constructed in an expanded form showing separately all combinations of property relations, ([Ch.4.2] the horizontal expansion method generates two new matrices C' and D' – note: C’ and D’ are expanded rule bases)
the algorithm combining the presentations of the data structure by matching the rules against the properties of the subjects ([Ch.4.3] The truth value held by each element of xo' through the modified inference procedure using C" and D", xo' = D" [Symbol font/0xD9] ( C" [Symbol font/0xDA] xi') – note: modified inference procedure is the algorithm used in combining the presentations of the data structure by matching the rules (C” and D”) against the properties of the subjects (xi’))
obtaining a search result exposing the relations between the rule results and the property values of the subjects, and ([Ch.3.7] Starting with a generic input fact vector and applying the following formula...an output fact vector xo is obtained such that the truth value of all facts that can be inferred by applying rules of VRB over the facts represented by xi are contained in xo
interpreting the search result on the basis of the property values. ([Ch.5] The result provided by the inference is: xo' = [1 0]. The control action corresponding to e7 can be executed by post-processing. The decision which corresponds to e8 will not be executed - note: deciding the execution of e7 and e8 is interpreting the search result on the basis of the property values)
Regarding claim 2, Gudwin teaches the method of claim 1, and:
wherein the explicit facts and missing facts have been given numerical truth values ([Ch.3.1] the fact base can be represented by vector x with its components assuming the corresponding values: xk = 1 if the truth value of ek is true, xk = 0 if not, k=1,...,n - note: xk=1 is the explicit fact and xk=0 is the missing fact)
enabling interpreting the search result for predicting reasoning results of inferred facts/produced properties ([Ch.3.7] Modus Ponens... if we have A, and there exists a relation that A implies B, then we can deduce B. And [Ch.5] The control action corresponding to e7 can be executed by post-processing. The decision which corresponds to e8 will not be executed. – note: Modus Ponens enables interpreting the search result for predicting reasoning results of inferred facts; It is not clear how to interpret ‘/’ in the limitation. For the sake of compact prosecution, the examiner interprets it as an alternative limitation)
Regarding claim 3, Gudwin
wherein one or more missing explicit fact is interpreted as an additional fact(s), which, when inserted in the data structure, triggers one or more rules thereof ([Ch.5] the input fact vector is xi = [0 1 0 1].  And [Ch.4.3] xo' = D"[Symbol font/0xD9]( C" [Symbol font/0xDA] xi') – note: 0s in xi represent missing explicit facts inserted in the data structure and interpreted as an additional facts because the values are used to produce the output xo’)
Regarding claim 4, Gudwin teaches the method of claim 1, and:
wherein the search result is interpreted to predict required facts that produces a given property / infers a fact for one or more subjects ([Ch.3.7] Then the value of y, is equivalent to the truth value of the antecedent of rule Ri. And [Table 4 and Ch.5] the input fact vector is xi = [0 1 0 1] The result provided by the inference is: x0’ = [1 0] – note: xi’ and xo’ are search result; Because the value of y is equivalent to the truth value of the antecedent of rule, Ri required facts for the input fact vector are e2 and e6 (non-zero values) in xi’. xi’ (subject) infers a fact (e7=1 or e8=0). It is not clear how to interpret ‘/’ in the limitation. For the sake of compact prosecution, the examiner interprets it as an alternative limitation)
Regarding claim 5, Gudwin teaches the method of claim 4, and:
wherein a required explicit fact to make a given rule to match for a subject is indicated by a property value [Table 6] Data collection from process - note: e1-e6 are the a required explicit and missing facts)
Regarding claim 8, Gudwin teaches the method of claim 1, and:
wherein the explicit facts and missing facts have been given numerical truth values ([Ch. 3.1] the fact base can be represented by vector x with its components assuming the corresponding values: xk = 1 if the truth value of ek is true, xk = 0 if not, k = 1...n) enabling interpreting the search result for explaining reasoning results of inferred facts/produced properties ([Ch.3.7] By definition of disjunctive matrix operator ... From the definition of conjunctive matrix operator ... [Ch.4.3 and Table 4] the inference procedure becomes: x0’ = D"[Symbol font/0xD9]( C" [Symbol font/0xDA] x’j) – note: the inference procedure includes logical operators operating on truth values and enables interpreting the search result for explaining reasoning results of inferred facts/produced properties)
Regarding claim 9, Gudwin teaches the method of claim 8, and:
wherein the search result is interpreted to determine if a given property for one or more subjects is true and can thus be inferred from explicit facts and satisfy the satisfiability formula ([Ch.3.7] Then the value of y is equivalent to the truth value of the antecedent of rule Ri ... From D matrix structure definition, dij = l if ei belongs to the consequent of rule Ri and is 0 if not. And [Table 4 and Ch.5] the input fact vector is xi = [0 1 0 1] The result provided by the inference is: x0’ = [1 0] – note: xi and xo are the search result; Because the value of y is equivalent to the truth value of the antecedent of rule Ri, the search result can be interpreted to determine if a given property for one or more subjects is true and can thus be inferred from explicit facts and satisfy the satisfiability formula)
Regarding claim 10, Gudwin teaches the method of claim 8, and:
wherein the search result is interpreted to find the explicit fact(s) that produced a given inferred property for one or more subjects ([Ch.5] Then the input fact vector is: xi' == [0 1 0 1]. The result provided by the inference is: x0’ = [1 0]. The control action corresponding to e7 can be executed by post-processing. – note: e7 = 1 is the explicit fact that produced a given inferred property for one or more subjects )
Regarding claim 11, Gudwin teaches the method of claim 8, and:
wherein whereby the facts that made the rule to match for a subject is indicated by the values of the required properties for that rule ([Ch.3.3] In matrix C, each row is associated to the list of antecedent terms of a rule in VRB, with each column representing one symbol. Thus, the C matrix has dimension m x n. And [Ch.3.7] Then the value of y is equivalent to the truth value of the antecedent of rule Ri. And [Table 4] – note: The each row of C” is the facts that made the rule to match for a subject; 1 or 0 are the values of the required properties for that rule)
Regarding claim 12, Gudwin teaches the method of claim 1, and:
wherein the data model is provided by constructing a satisfiability formula for the presentations of the properties in the form of a satisfiability matrix with rows for presenting the subjects and columns for presenting  the properties ([Ch.3.1] input fact base, has the truth values of terms ... The fact bases will be codified as fact vectors. An input fact base is denoted by xi, called input fact vector – note : the input fact bases is the satisfiability matrix; codifying fact vectors is constructing a satisfiability formula)
constructing a search formula for the presentation of the rules ([Ch.4.2] The method consists in including additional rules in the rule base. The added rules are those generated by the chaining of other rules – note: including additional rules in the rule base is the search formula) in the form of a search matrix ([Table 3 and Table 4]) from properties and expanded forms of the rules, ([Ch.4.2] The method consists in including additional rules in the rule base. The added rules are those generated by the chaining of other rules – chaining of other rules includes using properties of other rules) the expanded rules being [Table 3])
obtaining the search result as a resulting data structure in the form of a result matrix ([Ch.5] Then the input fact vector is: xi' == [0 1 0 1] The result provided by the inference is: xo' = [1 0]) by multiplying the satisfiability matrix and the search matrix ([Ch.4.3] the inference procedure becomes: xo = D" [Symbol font/0xD9] ( C" v xi). And [Ch.3.5] the conjunctive matrix operator ... changing the algebraic product and sum by the corresponding Boolean product and sum – note: C” and D” are the search matrix; xi is the satisfiability matrix; the calculation of the result matrix (xi’ and xo’) include a product operation)
Regarding claim 15, Gudwin teaches the method of claim 12, and:
wherein the method further comprises interpreting the state of any property for each subject based on the existence of explicit facts indicated by the property values of the cells of the result matrix ([Table 6 and  Ch.5] Then the input fact vector is: xi' = [0 1 0 1] – note: [0 1 0 1] is the state of any property for each subject based on the existence of explicit facts indicated by the property values of the cells of the result matrix (e.g. e2=true and e6=true according to Table 6)) 
Regarding claim 16, Gudwin teaches the method of claim 12, and:
further comprising interpreting the result matrix by means of values that indicate the required facts that make the [Ch.5] Then the input fact vector is: xi' = [0 1 0 1] The result provided by the inference is: xo' = [1 0] The control action corresponding to e7 can be executed by post-processing – note: The control action corresponding to e7 can be executed by post-processing for xi’ = [0 1 0 1] is interpreting the result matrix by means of values that indicate the required facts that make the rule that infers a property of interest to match for a subject; It is not clear how values that indicate the required facts that make the rule that infers a property of interest to match for a subject would be created. For examination purpose, the examiner interprets this limitation as finding the attribute values of subject that match the rule)
Regarding claim 20, Gudwin teaches:
A non-transitory computer-readable data storage media comprising computer instructions which when executed by a processor cause the processor to perform ([Ch.6] Response time can be assured because ... execute a set of primitive instructions ... procedure implementation could have the following coding scheme [6]:) the method of claim 1 (see claim 1)
Regarding claim 21, Gudwin teaches:
A system for reasoning comprising: a data base module with a data structure of rules, facts and/or configuration data, the data structure comprising a set of properties stating [Ch.2] The knowledge base is composed of two parts: rule base and fact base. fact base is a set of terms, where each term has a related to the process (an associated proposition). The rule base ... It is presented as a collection of rules like: if <antecedent> then <consequent>)
a user interface ([Ch.2] Sources may be ... human users. Receivers can be ... human users)
a module with an algorithm applying the rules to the data structure by combining the presentations of the data structure by matching the rules against the facts of the subjects and ([Ch.3.7] output fact vector xo is obtained such that the truth value of all facts that can be inferred by applying rules of VRB over the facts represented by xi, including input facts truth values, are contained in xo.) obtaining a search result that exposes the relations between the rule results and the property values of the subjects ([Ch.5] the input fact vector is: xi' = [0 1 0 1]. The result provided by the inference is: xo' = [1 0])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claim 6, 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gudwin in view of Sos et al.,(Sos S. Agaian, Hakob G. Sarukhanyan, Karen O. Egiazarian, Jaakko Astola, Hadamard Transforms, https://doi.org/10.1117/3.890094, 2011) hereafter Sos.
Regarding claim 6, 
Gudwin teaches the method of claim 2, wherein the subjects and rules that are [Gudwin, Ch.3.7] Starting with a generic input fact vector and applying the following formula...an output fact vector xo is obtained such that the truth value of all facts that can be inferred by applying rules of VRB over the facts represented by xi are contained in xo.)
Gudwin does not appear to explicitly recite: “
However, Sos teaches:
[Sos, page 424] we only need to evaluate the weight of every nonzero codeword. The minimum distance of the code is then given by the smallest weight obtained. And [Sos, page 428] We changed the encoding alphabet from {−1, 1} to {0, 1}. It is possible to change the encoding alphabet from {−1, 1} to {1, 0}. – note: 0s are the missing explicit facts; if {−1, 1} was encoded to {1, 0} closeness is measured by missing explicit facts)
Gudwin and Sos are analogous in the arts because they describe data analysis using matrix operations. Moreover, Hadamard matrix operation in Sos is the matrix operation used in the instant application. 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Gudwin and Sos before him and her, to modify the inferencing method of Gudwin to integrate the concept of distance measurement of Sos in order to find subjects and rules that are closest to trigger by means of the missing explicit facts.
Regarding claim 7, 
Gudwin teaches the method of claim 6
Gudwin 
However, Sos teaches:
wherein the method further comprises sorting rules and subjects based on how close the rules are to match ([Ch.13.1.2] The minimum distance is found by taking a pair of codewords, determining the distance between them, and then repeating this for all pairs of different codewords. The smallest value obtained is the minimum distance of the code – note: finding the minimum distance is sorting rules and subjects based on how close the rules are to match)
Regarding claim 14, 
Gudwin teaches the method of claim 12, wherein: the explicit facts and missing facts are given numerical truth values in the satisfiability matrix ([Ch.3.1] the fact base can be represented by vector x with its components assuming the corresponding values: xk = 1 if the truth value of ek is true, xk = 0 if not, k = 1,..,n.) for enabling interpreting the search result for predicting reasoning results of inferred facts/produced properties, and ([Ch.5] the input fact vector is: xi' == [0 1 0 1] The result provided by the inference is: xo' = [1 0] The control action corresponding to e7 can be executed by post-processing. – note: executing the control action corresponding to e7 is interpreting the search result for predicting reasoning results of inferred facts/produced properties) see the note above)
Gudwin does not appear to explicitly recite: “interchanging the given numerical truth values of explicit facts and missing facts”
However, Sos teaches:
interchanging the given numerical truth values of explicit facts and missing facts ([Sos, page 428] We changed the encoding alphabet from {−1, 1} to {0, 1}. It is possible to change the encoding alphabet from {−1, 1} to {1, 0})
Claim 13, 17, 18, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gudwin in view of Ras,(Zbigniew Ras, Intelligent Query Answering in DAKS, Knowledge Management in Fuzzy Databases, pp 159-170, Physica-Verlag, Springer, 1999) hereafter Ras.
Regarding claim 13, 
Gudwin teaches the method of claim 12 and wherein the multiplication of the satisfiability matrix and the search matrix note: see Claim 12(iii))
Gudwin does not appear to explicitly recite: “
However, Ras teaches:
followed by concatenation ([Ch.5] The client saves the rules in the local knowledge layer for a future use. Also the client applies these rules to approximate the non-note: saving the rules in the local knowledge layer for a future use is concatenation)
Gudwin and Ras are analogous in the arts because they describe knowledge discovery using inference and rule expansion mechanism. 
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Gudwin before him and her, to modify the inferencing method of Gudwin to integrate the concept of adding rules to existing rule base taught by Ras in order to perform the concatenation operation.
Regarding claim 17, 
Gudwin teaches the method of claim 1:
Gudwin does not appear to explicitly recite: “wherein the method further comprises updating the data structure by insertion or deletion of new subjects, rules, and/or facts, whereafter the  data model is re-run”
However, Ras teaches:
wherein the method further comprises updating the data structure by insertion or deletion of new subjects, rules, and/or facts, whereafter the data model is re-run ([Ras, Ch.5] Both layers are used to store rules acquired either locally or from remote hosts... These rules are sent back to the remote client. The client saves the rules in the local knowledge layer for a future use – note: saving rules extracted from remote site is inserting new rules after data model is re-run)
Regarding claim 18, 
Gudwin teaches the method of claim 1:
Gudwin does not appear to explicitly recite: “wherein the method is performed in a network of one or more nodes and further comprising distributing at least one method step into another processing node than the executing node”
However, Ras teaches:
wherein the method is performed in a network of one or more nodes and further comprising distributing at least one method step into another processing node than the executing node (R2, Ch.5] When user sends a query to the local client application, the client decides whether the query is local or not, ... If the answer is negative, then the query is sent to the local server application. The question raises when client decides that the query is a non-local one. In this case the client sends two lists to an optimal remote server: a singleton list containing the unknown attribute and the list of its locally known attributes. Then the remote server calls RSL (Rough Sets Library) to generate rules from its local database describing the remote-client-unknown attribute in terms of the remote-client-known attribute list. These rules are sent back to the remote client – note: sending data to a remote server is distributing at least one method step into another processing node than the executing node)
Regarding claim 19, 
Gudwin and Ras teach the method of claim 18:
Gudwin further teaches: 
wherein the method further comprises providing said another node with an individual working memory, shared access to a rule set and/or the right to check/evaluate the value of a property for any subject ([Ras, Fig.1 and Ch.1] we added a shared (higher) discovery layer which contains knowledge extracted and repaired (if inconsistent) from the discovery layers of those sites which are frequently exchanging their knowledge. And [R2, Ch.5] Then the remote server calls RSL (Rough Sets Library) to generate rules from its local database describing the remote-client-unknown attribute in terms of the remote-client-known attribute list – note: database in each node of Fig.1 is the memory; Shared Discovery Layer in Fig.1 allows shared access to a rule set; generating rules from its local database describing the remote-client-unknown attribute is the right to evaluate the value of a property for any subject. It is not clear how to interpret ‘check/evaluate’ in the limitation. For the sake of compact prosecution, the examiner interprets it as an alternative limitation)
Regarding claim 22, 
Gudwin teaches the method of claim 21:
Gudwin does not appear to explicitly recite: “further comprising an explanatory interface.” 
However, Ras teaches: “further comprising an explanatory interface.” ([Ras, Fig 1] WWW interface. And [Ras, Fig. 3] Display Query Results)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON JUNG whose telephone number is (571)272-3386.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOON JUNG/Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121